
	
		II
		Calendar No. 595
		110th CONGRESS
		2d Session
		S. 2710
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2008
			Mr. Sessions introduced
			 the following bill; which was read the first time
		
		
			March 6, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To authorize the Department of Homeland Security to use
		  an employer’s failure to timely resolve discrepancies with the Social Security
		  Administration after receiving a no match notice as evidence
		  that the employer violated section 274A of the Immigration and Nationality
		  Act.
	
	
		1.Constructive knowledge that
			 employee is an unauthorized alienSection 274A(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1324a(a)) is amended—
			(1)in paragraph
			 (1)(A), by inserting , or having constructive knowledge that,
			 after knowing;
			(2)in paragraph (2), by inserting , or
			 having constructive knowledge that, after knowing;
			 and
			(3)by adding at the
			 end the following:
				
					(8)Constructive
				knowledge definedIn this subsection, constructive
				knowledge is deemed to have been obtained by an employer that—
						(A)receives a social
				security no-match letter notifying the employer that the Social Security
				Administration has been unable to match the employee’s name with the Social
				Security number provided by the employer; and
						(B)fails to take the
				corrective action suggested by the Social Security Administration or the
				Department of Homeland Security within 90 days of receiving the letter
				described in subparagraph
				(A).
						.
			2.Termination of
			 employees based on constructive knowledge that employees are unauthorized
			 aliens is not an unfair immigration-related employment practiceSection 274B(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1324b(a)(2)) is amended—
			(1)in subparagraph (A), by striking the comma
			 at the end and inserting a semicolon;
			(2)in subparagraph
			 (B), by striking , or and inserting a semicolon;
			(3)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
			(4)by adding at the
			 end the following:
				
					(D)the firing of an
				employee by an employer that has constructive knowledge that the employee is
				not authorized to work in the United States based on the receipt of notice from
				the Social Security Administration that the name and number provided by the
				employee do not match, and can not be corrected to match, the records of the
				Social Security
				Administration.
					.
			3.RulemakingThe Secretary of Homeland Security shall
			 promulgate regulations to—
			(1)carry out the
			 amendment made by section 1; and
			(2)interpret the
			 exception contained in the amendment made by section 2.
			4.Disclosure of no
			 match lettersSection 6103(l)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
			
				(21)Disclosure of
				certain taxpayer identity information by social security administration to
				department of homeland securityFrom taxpayer identity
				information which has been disclosed to the Social Security Administration, the
				Commissioner of Social Security shall disclose directly to officers and
				employees of the Department of Homeland Security—
					(A)the taxpayer
				identity information of each person who has filed in information return
				required by reason section 6051, which contains more than 10 names and taxpayer
				identifying numbers of employees (within the meaning of such section)—
						(i)that did not
				match the records maintained by the Commissioner of Social Security, or
						(ii)with the same
				taxpayer identification number, and
						(B)the number of
				employees described in clauses (i) and (ii) of subparagraph
				(A).
					.
		
	
		March 6, 2008
		Read the second time and placed on the
		  calendar
	
